Title: Francis Adrian Van der Kemp to Thomas Jefferson, 2 February 1817
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            
              Dear and respected Sir!
              Olden barneveld 2 Febr. 1817.
            
            Although it is not mÿ power—to make this Letter in any manner interesting, yet your courtesy and kindness towards me would prompt me to answer your favour of Nov. 24—with which I was honoured. I Should have acquitted myself of this duty at a more early period, had I not been a martyr of a wounded leg, imprudently neglected, during three months. The pains being So acute, that I was not permitted for a great while to eat or Sleep, and too often could not write or think. At length I am recovered—So that I this daÿ—for the first time, could leave mÿ house. And, can I then employ the residue of this day better than by giving you my Sincerest thanks for your distinguished remembrance? I can not Saÿ, that love of praise is always a weakness—but if it is—if laudari a laudato viro is not a noble Spurr—I must plead guilty.
            I fully agree—that accomplished talents of the Philosopher the critic the historian—with an ardent love of truth—unconquerable firmness and undeviating candour of more than one man would be required to animate the Skeleton, and I doubt much—the high opinion I foster of our countrymen notwithstanding—if our country can produce Such a chosen Set—I Send it—nevertheless—to N. England—and another copy to London: yet—I am apprehensive with you—we Shall not See the developement of this clue—here.
            
            Flattered by your encouragement I had taken the resolution to try what I could effect—in one Single point—I will yet try it if my days are prolonged—but during the Summer Season my garden—and unavoidable correspondence—require imperiously all my leasure time—I do not however despair of final Success, and, if I do So in my own opinion, I Shall Submit it to your judgment—in the full persuasion—if it is crowned with your approbation—it can Stand the test of the Public; idiom of language excepted.
             It Seems—at first view an easy task—but I know—it Shall not be found So, when undertaken—So many prejudices to be encountered—So many preconceived opinions—imbued from infancy—to be conquered—So many—often innocent—but with naked truth Struggling biasses to be Subdued—from more than one Side that it is far more easier to direct how—and in what manner it ought to be accomplished—as to execute it.
            If at anÿ time a copy of any of your publications fall in your hands honour me with their communication—
            Did you ever See a Publication of our friend J. A. on feudal Laws—before our Revolution? I have thus far been unsuccessful of obtaining it—He does not possess it. Accept my thanks for the politeness—with which you have mentioned Dr. Willoughby—I am apprehensive—how highly he was flattered with the Distinction of a man, whose regards he values above those of any  one living, that his health—the distance—and roads will finally prevent his indulging  his ardent wishes
            If at any time I am once more honoured with line, or if you would command any Services—with which it Should be in my power to comply with—I Should request a boon—to Satisfy my  curiosity on two points—The last—as I am in correspondence on that Subject—and am canvassing Some delicate traits in it—viz. what is your opinion of the Constitution of the Kingdom of the United Netherlands.
            The first relating to modern Literature—which I doubt not or you can explain—having been So long in France—So deeply initiated in its language—manners—customs.
            what is the meaning of „porter le ruban gris de lin„? I do not understand the phraseologÿ—it must relate to Epicurean voluptuousness. „La grappe de raisin—couronné de myrthe. digne de porter le ruban gris de lin„—Le Chevalier de Parnÿ makes use of it in his charming voyage—I wish to have other examples of the use of it.
            Permit me to assure you, that I am with high respect and consideration
            
              Dear Sir! Your obliged Sert
              Fr. Adr. van der Kemp
            
          
          
          
            P. S. have you Seen Boudinot’s Star in the west? I did receive it this instant, and hope to examine it impartiallÿ—tho I believe yet—our Star came from the N.W. and never knew—or inclined to the God of Israël.
            
          
        